             Case 8:19-cv-01236-JFW-PLA Document 4 Filed 06/20/19 Page 1 of 1 Page ID #:53
     NAME,ADDRESS, AND TELEPHONE NUMBER OF ATTORNEYS)
     OR OF PARTY APPEARING IN PRO PER                                                                             iiZZ"J


i1'C ~ (.~
~            t~~ ~ l T C~~~~




                                                                                                 2019 JUN 20 PM! I ~ ~+5
    Gj~(~ — 3Ic ~ c c; 5                                                                         i,+i_
                                                                                                    (~ F   ~                  I t"
                                                                                                    Vim!   1 ~\            i+K ~.if




     ATTORNEYS)FOR:

                                                  UNITED STATES DISTRICT COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                                CASE NUMBER:
  ~~ ~ C ~A TT~~fin(-              iFN t ,~ a~ J r~ ~ A-L
                                                                                               SACV19-01236 JF.W (PLAx)
                                                                Plaintiff(s),
                                        v.

~4n1K C~ /~M~~.cc~ n~r .~, , ~w~ G'F~te~ pl~
                                                                                               CERTIFICATION AND NOTICE
                                                                                                 OF INTERESTED PARTIES
                                                               Defendants)                           (Local Rule 7.1-1)

   TO:       THE COURT AND ALL PARTIES OF RECORD:

   The undersigned, counsel of record for         ~~.~ e ~j~ ~~   ~~,~f~'~
   or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
   the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
   or recusal.
                  (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                                 PARTY                                                  CONNECTION /INTEREST

 ~3~~1►~ ~~ F ~ M ~ /zt ~~ 1~. /~-,

~a-w v (-~, e~ e F ~-i~ ~rzls ~~ 2~~,~




                  C~-20-201 1
             Date



                                                             Attorney of record for (or name of party appearing in pro per):


                                                                     IL HA'l~'d~~


  CV-30 (05/13)                                          NOTICE OF INTERESTED PARTIES
